******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  CUMMINGS v. DEPARTMENT OF TRANSPORTATION—DISSENT

    EVELEIGH, J., dissenting. As noted by the majority,
‘‘[i]n all material respects, the plaintiff’s complaint is
indistinguishable from the complaint filed against the
defendant in Stotler v. Dept. of Transportation, 313
Conn.       ,     A.3d      (2014), an opinion this court
has also decided today. In Stotler, [this court] held that
a claim identical to the one alleged in the present case
was barred by sovereign immunity because it did not
fall within the ambit of the defective highway statute.
Id.,     . The present case is controlled by our holding
and analysis in Stotler.’’ Likewise, the reasoning of my
dissent in the present case is identical to my dissent in
Stotler. Rather than repeat the dissenting opinion, I
reaffirm the analysis contained within my dissent in
Stotler and apply the same reasoning to this case. There-
fore, I respectfully dissent.